Citation Nr: 0405995	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional psychiatric 
disability as a result of surgical treatment and hospital 
care by the Department of Veterans Affairs (VA) in February 
2001.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from October 1942 to June 
1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2002 by the Lincoln, 
Nebraska, VA Regional Office (RO).

The Board notes that the rating decision in December 2002 
also denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the left lung as a result 
of VA surgical treatment in February 2001.  The veteran did 
not, however, file a timely notice of disagreement with 
regard to that issue, which is, consequently, not before the 
Board.  See 38 C.F.R. §§ 20.200, 20.302(a), 20.1103 (2003).

The Board also notes that a rating decision in August 1997 
granted entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a retained surgical 
needle as a result of VA surgical treatment in March 1991.  
In August 2002, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder as secondary to the compensable residuals of a 
retained surgical needle.  In February 2003, the veteran 
submitted to VA a report by a private clinical psychologist 
who had evaluated him in December 2002.  The psychologist 
diagnosed psychiatric disorders and stated that the veteran's 
acquired psychiatric disorders might to some degree be 
related to his reaction to the compensable residuals of the 
retained surgical needle.  The Board finds that, by 
submitting this item of additional evidence, the veteran has 
attempted to reopen his claim for service connection for an 
acquired psychiatric disorder as secondary to compensable 
residuals of a retained surgical needle.  Thus, the issue of 
whether the additional evidence constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder as secondary 
to compensable residuals of a retained surgical needle is 
referred to the RO for appropriate action.

This case is being referred to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

The veteran claims that he developed depression and anxiety 
secondary to injury (in the form of a "nipping" of the 
veteran's left lung) during coronary artery bypass graft 
(CABG) surgery at a VA Medical Center in February 2001.  

The current evidentiary record contains no objective 
documentation of any injury to the veteran's left lung during 
the February 2001 surgery, but does reflect that post-
operatively the veteran developed a pneumothorax and 
atelectasis, for which he received therapy and medical 
advice, as well as showing the development of chest pain and 
a pleural effusion.  

At a VA psychiatric examination in December 2001, the 
examiner opined that the veteran was having continued anxiety 
attacks which were most likely due to persistent chest pain 
as a result of his lung being "nipped" during the CABG in 
February 2001.  

In this case, entitlement to compensation for such 
psychiatric disability pursuant to 38 U.S.C.A. § 1151 would 
require a showing, first, that an acquired psychiatric 
disorder, or an exacerbation of a pre-existing acquired 
psychiatric disorder, was caused by the surgical treatment 
and/or hospital care rendered to the veteran by VAMC 
personnel in February 2001, and, second, that the proximate 
cause of such psychiatric disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment and hospital care to the veteran in 
February 2001.  The medical evidence of record is 
insufficient to answer these medical questions and as such, 
remand to obtain a VA opinion is required.

Accordingly, this case is REMANDED for the following;

1.  The RO should provide the veteran 
with additional opportunity to identify 
the names of all physicians and medical 
facilities from which he has received 
treatment pertinent to the instant 
appeal.  The RO should undertake 
appropriate action to obtain identified 
pertinent records not already associated 
with the claims file.

2.  After any additional records have 
been associated with the claims file, the 
RO should then arrange for a physician 
with training and expertise in 
cardiopulmonary diseases and surgical 
procedures to review the pertinent 
medical records in the claims file and 
respond to the following questions:  

a)  Was VA surgical and 
postoperative medical care of the veteran 
in February 2001 performed in accordance 
with accepted medical practice?  
b)  Did such VA surgical and medical 
treatment of the veteran in February 2001 
involve any carelessness, negligence, 
lack of proper skill, error in judgment, 
or medical fault on VA's part?  

The reviewing physician should explain 
his or her answers to these questions.

3.  If and only if the reviewing 
physician finds that VA treatment of the 
veteran in February 2001 involved fault 
on VA's part, then VA should arrange for 
the veteran to undergo a psychiatric 
examination.  The psychiatric examiner is 
requested to state whether any currently 
identified psychiatric disorder was 
caused by, or increased in severity due 
to, VA surgical treatment and hospital 
care in February 2001.  If the 
psychiatric examiner's answer to this 
question is in the affirmative, he or she 
should report the diagnosis(es) of the 
veteran's acquired psychiatric 
disorder(s) and comment on the current 
severity of such disorder(s).

4.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), consistent with all 
governing legal authority.  Such action 
should, in any case, include informing 
the veteran of the evidence needed to 
support his claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file, and 
requesting the veteran to submit all 
pertinent evidence in his possession.

5.  After all of the aforementioned 
actions have been completed, VA should 
readjudicate the claim which has been 
remanded based on a consideration of all 
of the evidence of record.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to assist the veteran, to obtain 
clarifying medical information, and to comply with the notice 
provisions of the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


